E. Darwin Smith, Justice.
By conferring legal and equitable jurisdiction upon the same court, by abolishing the distinction between legal and equitable remedies, by allowing a defendant in an action for the enforcement of a strict legal. right to interpose an equitable defence in the shape, and by the name of a counter claim, and by authorizing the court in such cases to give affirmative equitable relief to a defendant, the legislature evidently designed to require that all matters in controversy relating to the same subject matter in litigation should be settled and disposed of in one action.
Such is the obvious policy and general rule of the Code, which it is the plain duty of the courts faithfully to carry out. 1) Selden, 363 ; opinion of Foot, J., Dobson agt. Pearce, 2 Kernan, 165; Van Santvoord’s Pleading, 2d ed. 505.)
In abolishing the distinction betwéen legal and equitable remedies, the legislature did not intend to change or affect legal and equitable rights, except in respect to the mode of their enforcement. They left common law rights of action as they *246existed at common law, and equitable rights as they existed in equity. But they intended to blend the processes and forms for the enforcement of those rights into a single suit, so that the courts might administer complete justice to the parties in one action, so far as possible, whether their respective rights are in whole or in part legal or equitable. It is therefore no longer necessary or admissible to restrain by injunction in one suit the proceedings in another action ¡sending in the same or another court. (Foot agt. Sprague, 12 How. 356 ; 4 do. 350; Hunt agt. Farmers' Loan Co., 8 do. 416.)
The defendant Chamberlain, who clearly has the legal title to these boats, has commenced his action of replevin for them in Kings county—has obtained possession thereof on giving bail for their return according to the statute, and for the payment of any sum which the plaintiff may for any cause recover against him. The boats are therefore in the custody of the law, the possession thereof pending the' litigation being entrusted to the said defendant. To appoint a receiver of such boats in the plaintiff’s action commenced in this {Monroe county,) and thus divest the defendant of the possession thus acquired, and draw to this district and to this county the litigation between these parties, seems to me entirely inadmissible. The ^plaintiff might, if he was not obliged to do so, interpose the matters set up in his complaint as an equitable defence in the replevin suit, and therein ask, and thereby obtain, such equitable relief as he may be entitled to. It is true that the equitable power and jurisdiction of this court is the paramount power, and the court, in the exercise of its equitable jurisdiction, may and does control and modify legal rights. But this court is a unit, and all its judges exercise equal powers, and any one can, when properly applied to, give equitable relief to parties. The judges of the second judicial district administer law and equity upon precisely the same principles, and in the modes of proceeding, as the judges of the seventh, and are abundantly qualified to protect and enforce the equitable rights of the plaintiff in the suit there pending.
The application of the plaintiff for the appointment of a re*247ceiver should be denied, and the application of the defendant for the dissolution of the injunction should be granted, with $10 costs, to abide the event.